United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2402
                                   ___________

United States of America,               *
                                        *
                   Appellee,            *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of North Dakota.
Jeffrey Clark Vincent,                  *
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: October 20, 1998
                                Filed: February 1, 1999
                                 _____________

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          _____________

FAGG, Circuit Judge.


       Jeffrey Clark Vincent appeals his conviction and sentence for possession of
child pornography in violation of 18 U.S.C. §§ 2252(a)(4)(B), (b)(2) (1994). We
affirm.

      After Vincent pleaded guilty in North Dakota state court to gross sexual
imposition on a child, the court sentenced Vincent to five years in prison. The court
suspended all but one month of the sentence so long as Vincent complied with certain
conditions of supervised probation. These probation conditions prohibited Vincent
from violating any criminal laws, from leaving the state without permission of his
probation officer, and from having any unsupervised contact with children other than
his own children or stepdaughter, or when deemed appropriate by his probation officer,
his stepdaughter’s friends. The conditions also required Vincent to undergo both a
sexual and a psychological evaluation and to complete any recommended treatment.
To ensure Vincent’s compliance with the probation conditions, Vincent was required
to submit to a warrantless search of his person or home by any probation officer at any
time.

        Two years after Vincent’s release from prison, his probation officer learned
Vincent was violating several of his probation conditions. According to the probation
officer’s information, Vincent had improperly taken children on a rafting trip outside
the state and was creating computer-generated offers to take his step-daughter’s friends
on out-of-state trips. Based on the probation officer’s affidavit, the state filed a
petition to revoke Vincent’s probation, and a state court issued an order to apprehend
Vincent. Later that day, Vincent’s probation officer and local law enforcement
apprehended Vincent and searched his home, seeking corroborating evidence of
Vincent’s probation violations. During the search, the officers found about 150
computer diskettes containing child pornography that Vincent had downloaded from
the Internet. Vincent was later charged with possession of child pornography in
federal court. After the federal district court denied Vincent’s motion to suppress, he
conditionally pleaded guilty.

       Vincent contends the search of his home was unreasonable and thus violated the
Fourth Amendment. “A probationer’s home, like anyone else’s, is protected by the
Fourth Amendment’s requirement that searches be ‘reasonable.’” Griffin v.
Wisconsin, 483 U.S. 868, 873 (1987). Nevertheless, officers may search a person’s
home without a warrant based on probable cause “when ‘special needs, beyond the
normal need for law enforcement, make the warrant and probable-cause requirement
impracticable.’” Id. (quoting New Jersey v. T.L.O., 469 U.S. 325, 251 (1985)). A
state’s operation of a probation system presents special needs. See id. at 873-74.
Because probationers

                                          -2-
enjoy only “‘conditional liberty properly dependent on observance of special
[probation] restrictions,’” id. at 874 (quoting Morrissey v. Brewer, 408 U.S. 471, 480
(1972)), states may closely supervise probationers and impinge on their privacy to a
greater extent than the general public to ensure the probationer observes the
restrictions, see id. at 875. The search of a probationer’s home without a warrant and
with less than probable cause does not violate the Fourth Amendment if the search is
conducted under state probation regulations that satisfy the Fourth Amendment’s
reasonableness standard. See id. at 880 (approving warrantless search conducted under
Wisconsin probation regulation permitting warrantless searches when officers have
reasonable grounds to believe probation violation occurred). In other words,
regulations may establish reasonableness for probationary searches. See United States
v. Schoenrock, 868 F.2d 289, 292-93 (8th Cir. 1989). In addition, probationary search
conditions are reasonable when the sentencing court finds special search conditions are
necessary. See id. at 293. In sum, “a probationer can be subject to a warrantless
search under a statutory scheme or pursuant to the findings of a sentencing court.”
Rowe v. Lamb, 130 F.3d 812, 814 (8th Cir. 1997).

       Here, the state probation scheme provides for warrantless searches. According
to North Dakota law, the court may impose any probation conditions deemed
reasonably necessary to ensure the defendant will lead a law-abiding life. See N.D.
Cent. Code § 12.1-32-07.2 (1997). Every probation carries an explicit condition that
the defendant not commit another offense during probation. See id. The court may
also impose other conditions deemed appropriate, including that the probationer will
submit his or her person or home to a warrantless search at anytime. See id. § 12.1-32-
07.4(n). The sentencing court deemed this warrantless search requirement reasonably
necessary to ensure Vincent would not commit more crimes.

       When the terms of a probation order provide the probationer is subject to a
warrantless search of his or her home at any time, and that term is reasonable, the
probationer has no Fourth Amendment right to be free from a warrantless search. See


                                          -3-
Rowe, 130 F.3d at 814. The warrantless search requirement is reasonable in Vincent’s
case. Prohibitions on violations of the law are not self-executing, and a “search
condition has an obvious relation to public safety in making it easier . . . to enforce the
prohibitions.” United States v. Kills Enemy, 3 F.3d 1201, 1203 (8th Cir. 1993). The
warrantless search requirement is reasonably related to the probation goals of
rehabilitation and public protection. See Schoenrock, 868 F.2d at 291.

       Vincent argues for the first time in his reply brief that North Dakota’s
warrantless probationary search provision is overbroad because it does not require
“reasonable grounds” or “reasonable suspicion” to conduct a search. We do not
generally consider new arguments raised in a reply brief. See Dyer v. United States,
23 F.3d 1421, 1424 (8th Cir. 1994). Even if the search provision is overbroad,
however, the search is permissible if the overbroad search authority is narrowly and
properly exercised. See Schoenrock, 868 F.2d at 292; Kills Enemy, 3 F.3d at 1203.
The search authority was narrowly and properly exercised in this case. The search
took place only after the probation officer obtained independent evidence that Vincent
had violated a condition of his release by taking children on an out-of-state rafting trip
and by offering to take other children on trips outside the state. The probation officer
had evidence showing Vincent posed a continuing threat to children, and the search
was conducted for related evidence. The actions of Vincent’s probation officer in
conducting the warrantless probation search of Vincent’s home was reasonable and
appropriate under the circumstances. We conclude the district court properly denied
Vincent’s motion to suppress the evidence seized in the search.

      Vincent next contends the district court committed error in denying his motion
to dismiss the charges against him. According to Vincent, application of §
2252(a)(4)(B) to him violates his constitutional right to privacy. Vincent relies on
Stanley v. Georgia, 394 U.S. 557 (1969), which held states cannot criminalize
possession of obscenity involving adults. Vincent’s reliance is misplaced. The
Constitution offers less protection when sexually explicit material depicts minors rather


                                           -4-
than adults. See New York v. Ferber, 458 U.S. 747, 756-64 (1982). Thus, in Osborne
v. Ohio, 495 U.S. 103, 111 (1990), the Supreme Court upheld a statute prohibiting
mere possession of child pornography. Vincent recognizes Ferber and Osborne, but
argues we should follow Stanley. We hold Osborne controls and defeats Vincent’s
claim.

        Vincent also challenges the application of U.S. Sentencing Guidelines Manual
§ 2G2.4(b)(3) (1997), which requires a two-level increase to the defendant’s base
offense level when “the defendant’s possession of [child pornography] resulted from
the defendant’s use of a computer.” Vincent asserts Congress did not intend an
increase for receivers rather than senders of child pornography because Congress
directed the increase “if a computer was used . . . to transport . . . the visual depiction.”
H.R. 1240, 104th Cong., 109 Stat. 774 (1995). Vincent’s interpretation is strained at
best. Besides, if Congress did not agree with the way the Sentencing Commission
implemented its directive, Congress could have revoked or amended § 2G2.4(b)(3)
after its issuance by the Sentencing Commission. See Mistretta v. United States, 488
U.S. 361, 393-94 (1989). Given Congress’s supervisory role, the Sentencing
Commission’s formulation of the Guidelines is not subject to judicial review unless the
Commission oversteps constitutional bounds. See United States v. Hill, 48 F.3d 228,
231 (7th Cir. 1995). Vincent asserts the Commission has done so. According to
Vincent, § 2G2.4(b)(3) violates due process because there is no rational justification
for penalizing an individual who obtains child pornography from the Internet more
severely than an individual who buy videos, magazines, or photographs from suppliers.
We disagree. Section 2G2.4(b)(3) “punishes defendants for using a particularly
insidious method of acquiring child pornography. The Internet has become a common
means of transmitting obscene and illicit material. In addition, it is difficult to detect
and prevent this traffic in cyberspace. [Section] 2G2.4(b)(3) provides an extra
deterrent to those inclined to pursue illicit pictures in the anonymity of the computer
world.” United States v. Fellows, 157 F.3d 1197, 1202 (9th Cir. 1998).




                                            -5-
       Last, Vincent argues pro se that his house is not a part of the United States and
thus there is no federal criminal jurisdiction in this case. The argument is raised for
the first time in Vincent’s reply brief, so we need not consider it. See Dyer, 23 F.3d
at 1424. The argument is meritless anyway.

      We thus affirm Vincent’s conviction and sentence.



      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-